DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/14/2022.
Applicant’s amendments filed 04/14/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 4, 5, and 18-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,658,521 (hereinafter Patent (‘521)). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of Patent (‘521) recites a method for forming a semiconductor structure, the method comprising at least:
       depositing (lines 3-8), within each channel region of a plurality of channel regions, a gap fill material between and in contact with gate structures surrounding nanosheet channel layers, wherein the gap fill material fills gaps between the gate structures; and 
       forming a masking layer (lines 17-22) over at least the gate structures and the gap fill material in at least a first channel region of the plurality of channel regions, wherein the gate structures and the gap fill material in at least a second channel region of the plurality of channel regions remain exposed.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Patent (‘521). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 2 of Patent (‘521) recites the method, wherein forming the masking layer comprises: depositing a masking material (lines 3-6) over at least the plurality of channel regions comprising the gate structures and gap fill material, wherein the masking material contacts the gate structures and the gap fill material; and patterning (lines 7-9) the masking material to expose the gate structures and gap fill material within the at least second channel region.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Patent (‘521).
Claim 3 of Patent (‘521) recites the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent (‘521).
Claim 4 of Patent (‘521) recites the method, further comprising: while the at least first channel region is masked (lines 2-5), removing the gap fill material formed between and in contact with the gate structures in the at least second channel region.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Patent (‘521).
Claim 5 of Patent (‘521) recites the method, wherein removing the gap fill material comprises: performing a wet strip of the gap fill material.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Patent (‘521).
Claim 6 of Patent (‘521) recites the method, wherein the wet strip is a 4-Methyl-2 pentanol type strip.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent (‘521).
Claim 7 of Patent (‘521) recites the method, further comprising: after the gap fill material has been removed, forming one or more metal layers on the gate structures within the at least second channel region (lines 2-3).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Patent (‘521).
Claim 8 of Patent (‘521) recites the method, further comprising: after the gap fill material has been removed, removing one or more metal layers of the gate structures within the at least second channel region (lines 2-4).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Patent (‘521).
Claim 9 of Patent (‘521) recites the method, further comprising: after the one or more metal layers have been removed, forming one or more new metal layers in place of the one or more metal layers that have been removed (lines 2-3).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent (‘521).
Claim 10 of Patent (‘521) recites the method, further comprising: 4 of 8Appl. No. 16/877,574 Docket No. YOR820170249US02 Reply to Office Action of August 6, 2021after the one or more metal layers have been removed, removing the masking layer to expose the gate structures and gap fill material within the at least first channel region; and removing the gap fill material formed within the at least first channel region (lines 2-7).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent (‘521).
Claim 11 of Patent (‘521) recites the method, further comprising: after the gap fill material formed within the at least first channel region has been removed, forming one or more metal layers on the gate structures within the at least first channel region and one or more new metal layers in place of the one or more metal layers that have been removed from the gate structures within the at least second channel region (lines 2-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Chen et al. (US Patent No. 9,660,033, hereinafter Chen).
With respect to claim 4, Kwon discloses a method for forming a semiconductor structure, the method comprising at least:
        depositing, within each channel region of a plurality of channel regions (NFET and PFET), a gap fill material (e.g., the first mask material 701 including portions of the first mask material 701 in the gate spaces 402, cave-like gate spaces filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041, ¶0047) between and in contact with gate structures (301/501, dielectric layer 301 and work function metal WFM 501) (Kwon, Fig. 3, ¶0034-¶0038) surrounding nanosheet channel layers (102, gate all around channels comprised of semiconductor nanowires) (Kwon, Fig. 3, ¶0031), wherein the gap fill material fills gaps (e.g., cave-like gate spaces 402 filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0041) between the gate structures; and
       forming a masking layer (702/703) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least the gate structures (301/501) and the gap fill material (e.g., the first mask material 701 in the gate spaces 402) in at least a first channel region (PFET) of the plurality of channel regions, wherein the gate structures (301/501) and the gap fill (402) in at least a second channel region (NFET) of the plurality of channel regions remain exposed (Kwon, Fig. 6, ¶0047).
Further, Kwon does not specifically disclose that the gap fill material in at least a second channel region of the plurality of channel regions remain exposed.
However, Chen teaches a method of forming a gate-all-around transistor device (Chen, Figs. 11C, 14C, 15, Col. 3, lines 10-21; Col. 9, lines 1-47; Col. 10, lines 50-67; Col. 11, lines 1-51; Col. 12, lines 25-67; Col. 13, lines 21-31; Col. 16, lines 52-67; Col. 17, lines 1-23) comprising depositing a gap fill material (scavenging material 1102) (Chen, Fig. 11C, Col. 12, lines 25-67) over at least the plurality of channel regions (908A), wherein the gap fill material (1102) surrounds and contacts the gate structures (1024) within the channel regions such that the space (1012A) is formed between the channel layers (908A); and after performing scavenging process (Chen, Fig. 11C, Col. 16, lines 52-55), performing an etch process (e.g., dry or wet etching) of the gap fill material (1102); the scavenging process is used to improve the device performance (e.g., to reduce an equivalent oxide thickness (EOT) of the gate structure and to increase the threshold voltage) (Chen, Col. 13, lines 21-31); and further forming metal layer (1508) separately for N-FET and P-FET regions (Chen, Fig. 15, Col. 17, lines 12-23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kwon by depositing a scavenging material of Chen as a gap fill material in the spaces of Kwon between the plurality of channels such that the scavenging material in the spaces of Kwon is exposed during removal of the first masking material of Kwon to have the gap fill material in at least a second channel region of the plurality of channel regions that remain exposed in order to provide improved method of forming the gate-all-around transistor device with improved performance by reducing an equivalent oxide thickness (EOT) of the gate structure and to increase the threshold voltage (Chen, Col. 1, lines 29-45; Col. 13, lines 21-31).
Regarding claim 5, Kwon in view of Chen discloses the method of claim 4. Further, Kwon discloses the method, wherein depositing the gap fill material further comprises depositing the gap fill material (e.g., the first mask material 701 including portions of the first mask material 701 in the gate spaces 402, cave-like gate spaces filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041, ¶0047) over at least the plurality of channel regions (NFET and PFET), where the gap fill material surrounds and contacts the gate structures (301/501) within the plurality channel regions.
Regarding claim 6, Kwon in view of Chen discloses the method of claim 5. Further, Kwon discloses the method, further comprising: etching away portions of the gap fill material situated between each of the plurality of channel regions and in contact with sidewalls of each of the gate structures in the plurality of channel regions, the etching forming a respective gap fill material layer (e.g., cave-like gate spaces 402 are filled partially with a fill masking material 701 to form a gap fill material layer) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041) between and in contact with the gate structures (301/501) in each of the plurality of channel regions.
Regarding claim 7, Kwon in view of Chen discloses the method of claim 4. Further, Kwon discloses the method, wherein forming the masking layer (702/703) comprises: depositing a masking material (e.g., 702) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least the plurality of channel regions comprising the gate structures (301/501) and gap fill material (e.g., 701), wherein the masking material (702) contacts the gate structures (301/501) and the gap fill material (701); and patterning (Kwon, Figs. 5-6, ¶0047-¶0048) the masking material (702) to expose the gate structures (301/501) and gap fill (402) within the at least second channel region (NFET), but does not specifically disclose patterning to expose the gap fill material within the at least second channel region.
However, Chen teaches a method of forming a gate-all-around transistor device (Chen, Figs. 11C, 14C, 15, Col. 3, lines 10-21; Col. 9, lines 1-47; Col. 10, lines 50-67; Col. 11, lines 1-51; Col. 12, lines 25-67; Col. 13, lines 21-31; Col. 16, lines 52-67; Col. 17, lines 1-23) comprising depositing a gap fill material (scavenging material 1102) (Chen, Fig. 11C, Col. 12, lines 25-67) over at least the plurality of channel regions (908A), wherein the gap fill material (1102) surrounds and contacts the gate structures (1024) within the channel regions such that the space (1012A) is formed between the channel layers (908A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Chen by depositing a scavenging material of Chen as a gap fill material in the spaces of Kwon between the plurality of channels such that the scavenging material in the spaces of Kwon is exposed during removal of the first masking material of Kwon to have patterning to expose the gap fill material within the at least second channel region in order to provide improved method of forming the gate-all-around transistor device with improved performance by reducing an equivalent oxide thickness (EOT) of the gate structure and to increase the threshold voltage (Chen, Col. 1, lines 29-45; Col. 13, lines 21-31).
Regarding Claim 10, Kwon in view of Chen discloses the method of claim 4. Further, Kwon discloses the method, further comprising: while the at least first channel region (PFET) (Kwon, Fig. 6, ¶0048, ¶0041) is masked, removing the gap fill material layer (e.g., portions of the first mask material 701 in the gate spaces 402 are removed during etching the first and second masks 701/702) formed between and in contact with the gate structures (301/501) in the at least second channel region (NFET).
Regarding Claim 13, Kwon in view of Chen discloses the method of claim 10. Further, Kwon discloses the method, further comprising: after the gap fill material (701) has been removed, forming one or more metal layers (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on the gate structures (301) within the at least second channel region (NFET).
Regarding Claim 14, Kwon in view of Chen discloses the method of claim 10. Further, Kwon discloses the method, further comprising: after the gap fill material (701) has been removed, removing one or more metal layers (e.g., WFM 501) (Kwon, Fig. 7, ¶0050, ¶0056) of the gate structures within the at least second channel region (NFET).
Regarding Claim 15, Kwon in view of Chen discloses the method of claim 14. Further, Kwon discloses the method, further comprising: after the one or more metal layers (e.g., WFM 501) (Kwon, Fig. 8, ¶0056) have been removed, forming one or more new metal layers (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) in place of the one or more metal layers that have been removed.
Regarding Claim 16, Kwon in view of Chen discloses the method of claim 14. Further, Kwon discloses the method, further comprising: after the one or more metal layers (e.g., WFM 501) (Kwon, Fig. 8, ¶0052, ¶0053) have been removed, removing the masking layer (e.g., 702R) to expose the gate structures and gap fill material (e.g., portions of the gap fill material 701 partially filled in the gaps 402 during removal of the material 701/702 in the PFET) within the at least first channel region (PFET); and removing the gap fill material (701R, including portions of the first mask material 701R in the gate spaces 402) formed within the at least first channel region (PFET).
Regarding Claim 17, Kwon in view of Chen discloses the method of claim 16. Further, Kwon discloses the method, further comprising: after the gap fill material layer (701R) formed within the at least first channel region (PFET) has been removed, forming one or more metal layers (WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on the gate structures within the at least first channel region (PFET) and one or more new metal layers (WFM 502, multilayers) in place of the one or more metal layers (e.g., WFM 501) that have been removed from the gate structures within the at least second channel region (NFET).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0342427 to Xie et al. (hereinafter Xie) in view of Kwon (US 2018/0315667).
With respect to claim 4, Xie discloses a method for forming a semiconductor structure (Xie, Figs. 4-8, 10A, ¶0042-¶0045, ¶0059-¶0066), the method comprising at least:
        depositing, within each channel region of a plurality of channel regions (e.g., a plurality of nanosheets stacks 104 including a first nanosheet stack 134 and a second nanosheet stack 136) (Xie, Figs. 4-5, ¶0051-¶0060), a gap fill material (e.g., 138) (Xie, Figs. 5-6, ¶0061) in contact with gate structures (130/132, dielectric layer 130 and work function metal  132) (Xie, Figs. 4-5, ¶0060-¶0061) surrounding nanosheet channel layers (118) (Xie, Figs. 5-6, ¶0060-¶0061); and
       forming a masking layer (142) (Xie, Fig. 6, ¶0061-¶0062) over at least the gate structures (130/132) and the gap fill material (138) in at least a first channel region (134) of the plurality of channel regions, wherein the gate structures (130/132) in at least a second channel region (136) of the plurality of channel regions remain exposed (Xie, Fig. 6, ¶0062).
Further, Xie does not specifically disclose that a gap fill material is between gate structures, wherein the gap fill material fills gaps between the gate structures; and wherein the gap fill material in at least a second channel region of the plurality of channel regions remain exposed.
However, Kwon teaches a method for forming a semiconductor structure comprising a plurality of gate structures (301/501) (Kwon, Figs. 3-6, ¶0030, ¶0034-¶0038, ¶0041) surrounding nanosheet channel layers (102), wherein cave-like gate spaces (402) are formed between adjacent gates such that portions of the first mask material (701, interpreted as a gap fill material) are formed in the gate spaces (402, the cave-like gate spaces filled partially with a fill material 701) (Kwon, Fig. 4, ¶0030, ¶0038, ¶0041); the gate spaces would allow the etchant to reach the inner portions of the gate spaces (402) to remove the gate material (e.g., WFM 501) formed within the gate spaces (402) in a subsequent etching step.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Xie by forming cave-like gate spaces between adjacent gates and partially filling the gate spaces with mask material as taught by Kwon such that during the exposing of the second nanosheet stack of Xie, portions of mask material remain between the adjacent gates to have the method comprising a gap fill material between gate structures, wherein the gap fill material fills gaps between the gate structures; and wherein the gap fill material in at least a second channel region of the plurality of channel regions remain exposed in order to provide improved method of forming complementary (CMOS) device having reduced sizes that enables easy CMOS device patterning (Kwon, ¶0006-¶0009, ¶0022-¶0023).
Claims 4-7, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Suvarna et al. (US Patent No. 10,304,833, hereinafter Suvarna).
With respect to claim 4, Kwon discloses a method for forming a semiconductor structure, the method comprising at least:
        depositing, within each channel region of a plurality of channel regions (NFET and PFET), a gap fill material (e.g., the first mask material 701 including portions of the first mask material 701 in the gate spaces 402, cave-like gate spaces filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041, ¶0047) between and in contact with gate structures (301/501, dielectric layer 301 and work function metal WFM 501) (Kwon, Fig. 3, ¶0034-¶0038) surrounding nanosheet channel layers (102, gate all around channels comprised of semiconductor nanowires) (Kwon, Fig. 3, ¶0031), wherein the gap fill material fills gaps (e.g., cave-like gate spaces 402 filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0041) between the gate structures; and
       forming a masking layer (702/703) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least the gate structures (301/501) and the gap fill material (e.g., the first mask material 701 in the gate spaces 402) in at least a first channel region (PFET) of the plurality of channel regions, wherein the gate structures (301/501) and the gap fill (402) in at least a second channel region (NFET) of the plurality of channel regions remain exposed (Kwon, Fig. 6, ¶0047).
Further, Kwon does not specifically disclose that the gap fill material in at least a second channel region of the plurality of channel regions remain exposed.
However, Suvarna teaches a method for forming a semiconductor device (Suvarna, Figs. 1A-1N, Col. 4, lines 17-67; Col. 5, lines 1-67; Col. 6, lines 1-67; Col. 7, lines 1-54) including nano-sheet transistor having a plurality of nano-sheet channel layers (e.g., multiple of channel layers 125 and 127) (Suvarna, Figs. 1A-1N, Col. 4, lines 24-67; Col. 5, lines 1-12), a plurality of gate structures (e.g., gate insulating layer 180 and N-type work  function material nWFM 185) (Suvarna, Fig. 1J, Col. 7, lines 11-16) surrounding nanosheet channel layers (e.g., 125/127) and a gap fill material (e.g., 190) (Suvarna, Fig. 1K, Col. 7, lines 17-27) disposed between and in contact with the plurality of gate structures (180/185) surrounding nanosheet channel layers, wherein the gap fill material (190) fills gaps (e.g., gate cavities) between the plurality gate structures (180/185), and removing the gap fill material (190) (e.g., recess etch process to recess the filler material 190 to expose portions of the gate cavities such that the N-type work  function material nWFM 185 is exposed at the channel layer 127) including areas between the plurality of gate structures; further, the N-type work  function material nWFM (185) is removed and P-type work  function material pWFM (195) (Suvarna, Figs. 1M-1N, Col. 7, lines 31-52) is formed within the gate cavities such that the threshold voltages complementary nano-sheet/wire transistors (198N and 198P) are made consistent with one another using different work function material layers (185 and 195). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kwon by forming a filler layer in the gate cavities and recessing the filler layer material to expose portions of the gate cavities such that the N-type work function material within the gate cavities is exposed as taught by Suvarna to have the method, wherein the gap fill material in at least a second channel region of the plurality of channel regions remain exposed in order to provide improved method of forming complementary nano-sheet/wire transistor devices with controlled threshold voltages, improved layout and reduced cell area (Suvarna, Col. 1, lines 41-59; Col. 7, lines 48-52).
Regarding claim 5, Kwon in view of Suvarna discloses the method of claim 4. Further, Kwon discloses the method, wherein depositing the gap fill material further comprises depositing the gap fill material (e.g., the first mask material 701 including portions of the first mask material 701 in the gate spaces 402, cave-like gate spaces filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041, ¶0047) over at least the plurality of channel regions (NFET and PFET), where the gap fill material surrounds and contacts the gate structures (301/501) within the plurality channel regions.
Regarding claim 6, Kwon in view of Suvarna discloses the method of claim 5. Further, Kwon discloses the method, further comprising: etching away portions of the gap fill material situated between each of the plurality of channel regions and in contact with sidewalls of each of the gate structures in the plurality of channel regions, the etching forming a respective gap fill material layer (e.g., cave-like gate spaces 402 are filled partially with a fill masking material 701 to form a gap fill material layer) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041) between and in contact with the gate structures (301/501) in each of the plurality of channel regions.
Regarding claim 7, Kwon in view of Suvarna discloses the method of claim 4. Further, Kwon discloses the method, wherein forming the masking layer (702/703) comprises: depositing a masking material (e.g., 702) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least the plurality of channel regions comprising the gate structures (301/501) and gap fill material (e.g., 701), wherein the masking material (702) contacts the gate structures (301/501) and the gap fill material (701); and patterning (Kwon, Figs. 5-6, ¶0047-¶0048) the masking material (702) to expose the gate structures (301/501) and gap fill (402) within the at least second channel region (NFET), but does not specifically disclose patterning to expose the gap fill material within the at least second channel region.
However, Suvarna teaches forming a gap fill material (e.g., 190) (Suvarna, Fig. 1K, Col. 7, lines 17-27) disposed between and in contact with the plurality of gate structures (180/185) surrounding nanosheet channel layers, wherein the gap fill material (190) fills gaps (e.g., gate cavities) between the plurality gate structures (180/185), and removing the gap fill material (190) (e.g., recess etch process to recess the filler material 190 to expose portions of the gate cavities such that the N-type work  function material nWFM 185 is exposed at the channel layer 127) including areas between the plurality of gate structures; further, the N-type work  function material nWFM (185) is removed and P-type work  function material pWFM (195) (Suvarna, Figs. 1M-1N, Col. 7, lines 31-52) is formed within the gate cavities such that the threshold voltages complementary nano-sheet/wire transistors (198N and 198P) are made consistent with one another using different work function material layers (185 and 195). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Suvarna by performing patterning process that includes recess etch process to recess the filler layer material to expose portions of the gate cavities such that the N-type work function material within the gate cavities is exposed as taught by Suvarna to have the method, comprising patterning to expose the gap fill material within the at least second channel region in order to provide improved method of forming complementary nano-sheet/wire transistor devices with controlled threshold voltages, improved layout and reduced cell area (Suvarna, Col. 1, lines 41-59; Col. 7, lines 48-52).
Regarding Claim 10, Kwon in view of Suvarna discloses the method of claim 4. Further, Kwon discloses the method, further comprising: while the at least first channel region (PFET) (Kwon, Fig. 6, ¶0048, ¶0041) is masked, removing the gap fill material layer (e.g., portions of the first mask material 701 in the gate spaces 402 are removed during etching the first and second masks 701/702) formed between and in contact with the gate structures (301/501) in the at least second channel region (NFET).
Regarding Claim 13, Kwon in view of Suvarna discloses the method of claim 10. Further, Kwon discloses the method, further comprising: after the gap fill material (701) has been removed, forming one or more metal layers (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on the gate structures (301) within the at least second channel region (NFET).
Regarding Claim 14, Kwon in view of Suvarna discloses the method of claim 10. Further, Kwon discloses the method, further comprising: after the gap fill material (701) has been removed, removing one or more metal layers (e.g., WFM 501) (Kwon, Fig. 7, ¶0050, ¶0056) of the gate structures within the at least second channel region (NFET).
Regarding Claim 15, Kwon in view of Suvarna discloses the method of claim 14. Further, Kwon discloses the method, further comprising: after the one or more metal layers (e.g., WFM 501) (Kwon, Fig. 8, ¶0056) have been removed, forming one or more new metal layers (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) in place of the one or more metal layers that have been removed.
Regarding Claim 16, Kwon in view of Suvarna discloses the method of claim 14. Further, Kwon discloses the method, further comprising: after the one or more metal layers (e.g., WFM 501) (Kwon, Fig. 8, ¶0052, ¶0053) have been removed, removing the masking layer (e.g., 702R) to expose the gate structures and gap fill material (e.g., portions of the gap fill material 701 partially filled in the gaps 402 during removal of the material 701/702 in the PFET) within the at least first channel region (PFET); and removing the gap fill material (701R, including portions of the first mask material 701R in the gate spaces 402) formed within the at least first channel region (PFET).
Regarding Claim 17, Kwon in view of Suvarna discloses the method of claim 16. Further, Kwon discloses the method, further comprising: after the gap fill material layer (701R) formed within the at least first channel region (PFET) has been removed, forming one or more metal layers (WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on the gate structures within the at least first channel region (PFET) and one or more new metal layers (WFM 502, multilayers) in place of the one or more metal layers (e.g., WFM 501) that have been removed from the gate structures within the at least second channel region (NFET).
With respect to Claim 18, Kwon discloses a method for forming a semiconductor structure, the method comprising at least:
       receiving a structure (NEFT and PFET) (Kwon, Figs. 3-4, ¶0030, ¶0034-¶0038) comprising a plurality of channel regions (NFET and PFET) each comprising a plurality of gate structures (301/501) surrounding nanosheet channel layers (102, gate all around channels comprised of semiconductor nanowires) (Kwon, Fig. 3, ¶0031) and a gap fill material (e.g., the first mask material 701 including portions of the first mask material 701 in the gate spaces 402, cave-like gate spaces filled partially with a fill material 701) (Kwon, Fig. 4, ¶0030, ¶0038, ¶0041) disposed between and in contact with the plurality of gate structures (301/501, dielectric layer 301 and work function metal WFM 501) (Kwon, Fig. 3, ¶0034-¶0038) surrounding nanosheet channel layers (102), wherein the gap fill material fills gaps (e.g., cave-like gate spaces 402 filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0041) between the plurality of gate structures; 
       forming a mask (702/703) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least a first channel region (PFET) of the plurality of channel regions; and
      after the mask has been formed, removing the gap fill material (701) (Kwon, Fig. 6, ¶0047) within each unmasked channel region (NEFT) of the plurality of channel regions.
Further, Kwon does not specifically disclose removing the gap fill material including areas between the plurality of gate structures within each unmasked channel region.
However, Suvarna teaches a method for forming a semiconductor device (Suvarna, Figs. 1A-1N, Col. 4, lines 17-67; Col. 5, lines 1-67; Col. 6, lines 1-67; Col. 7, lines 1-54) including nano-sheet transistor having a plurality of nano-sheet channel layers (e.g., multiple of channel layers 125 and 127) (Suvarna, Figs. 1A-1N, Col. 4, lines 24-67; Col. 5, lines 1-12), a plurality of gate structures (e.g., gate insulating layer 180 and N-type work  function material nWFM 185) (Suvarna, Fig. 1J, Col. 7, lines 11-16) surrounding nanosheet channel layers (e.g., 125/127) and a gap fill material (e.g., 190) (Suvarna, Fig. 1K, Col. 7, lines 17-27) disposed between and in contact with the plurality of gate structures (180/185) surrounding nanosheet channel layers, wherein the gap fill material (190) fills gaps (e.g., gate cavities) between the plurality gate structures (180/185), and removing the gap fill material (190) (e.g., recess etch process to recess the filler material 190 to expose portions of the gate cavities such that the N-type work  function material nWFM 185 is exposed at the channel layer 127) including areas between the plurality of gate structures; further, the N-type work  function material nWFM (185) is removed and P-type work  function material pWFM (195) (Suvarna, Figs. 1M-1N, Col. 7, lines 31-52) is formed within the gate cavities such that the threshold voltages complementary nano-sheet/wire transistors (198N and 198P) are made consistent with one another using different work function material layers (185 and 195). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kwon by forming a filler layer in the gate cavities and recessing the filler layer material to expose portions of the gate cavities such that the N-type work function material within the gate cavities is exposed as taught by Suvarna to have the method, comprising removing the gap fill material including areas between the plurality of gate structures within each unmasked channel region in order to provide improved method of forming complementary nano-sheet/wire transistor devices with controlled threshold voltages, improved layout and reduced cell area (Suvarna, Col. 1, lines 41-59; Col. 7, lines 48-52).
Regarding Claim 19, Kwon in view of Suvarna discloses the method of claim 18. Further, Kwon discloses the method, further comprising: after the gap fill material (701) Kwon, Fig. 6, ¶0047) has been removed, removing at least a first metal layer (e.g., WFM 501) (Kwon, Fig. 7, ¶0050, ¶0056) of gate structures of the plurality of gate structures within each unmasked channel region (NFET) of the plurality of channel regions; and after the at least a first metal layer has been removed, forming an at least one additional metal layer (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on each of the gate structures within each unmasked channel region of the plurality of channel regions. 
Regarding Claim 20, Kwon in view of Suvarna discloses the method of claim 18. Further, Kwon discloses the method, further comprising: after the gap fill material (701) Kwon, Fig. 6, ¶0047) has been removed, removing at least a first metal layer (e.g., WFM 501) (Kwon, Fig. 7, ¶0050, ¶0056) of gate structures of the plurality of gate structures within each unmasked channel region (NFET) of the plurality of channel regions; after the at least first metal layer has been removed, removing the mask (702) (Kwon, Figs. 7-8, ¶0050, ¶0052) from the at least first channel region (PFET); after the mask has been removed, removing the gap fill material (701) from the at least first channel region (PFET); and   after the gap fill material has been removed from the at least first channel region, forming an at least one additional metal layer (e.g., WFM 502) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on each of the gate structures within the plurality of channel regions (NFET and FET).
Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Chen (US Patent No. 9,660,033) as applied to claim 7 (claim 10), and further in view of Osaki (US 2017/0351174).
Regarding Claims 8, 11, and 12, Kwon in view of Chen discloses the method of claim 7. Further, Kwon does not specifically disclose the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process (as claimed in claim 8); wherein removing the gap fill layer comprises: performing a wet strip of the gap fill material layer (as claimed in claim 11); wherein the wet strip is a 4-Methyl-2 pentanol type strip (as claimed in claim 12).
However, Kwon teaches forming the second mask (702) (Kwon, Figs. 4-5, ¶0044) which functions as a planarization layer and comprised of organic polymer and solvent to planarize the substrate; and that a spin-coating process is performed so as to obtain a planarized mask layer. Further, Osaki teaches forming masking material (3, composition (I)) (Osaki, Figs. 1-2, ¶0047, ¶0048, ¶0073, ¶0092, ¶0099) comprised of a solvent such as, propylene glycol monomethyl ether acetate, capable of dissolving or dispersing polymeric material by the application procedure including spin-coating, wherein the masking material (3, composition (I)) is filled in the gaps of the base material (2), and then removing the gap fill layer (3, composition (I)) (Osaki, Figs. 3-4, ¶0113-¶0114, ¶0116, ¶0119, ¶0126) that comprises: performing a wet strip of the gap fill layer; specifically, alcohol, such as a 4-Methyl-2 pentanol type strip (Osaki, Fig. 4, ¶0126) is used to provide a pattern having desired shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Chen by applying a masking material comprised of organic solvent by a spin-coating process and then wet stripping the masking material as taught by Osaki to have the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process (as claimed in claim 8); wherein removing the gap fill layer comprises: performing a wet strip of the gap fill material layer (as claimed in claim 11); wherein the wet strip is a 4-Methyl-2 pentanol type strip (as claimed in claim 12) in order to provide an improved resist pattern as a mask having superior uniformity and a desired shape (Osaki, ¶0011, ¶0018, ¶0020, ¶0126, ¶0127, ¶0161).
Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Suvarna (US Patent No. 10,304,833) as applied to claim 7 (claim 10), and further in view of Osaki (US 2017/0351174).
Regarding Claims 8, 11, and 12, Kwon in view of Suvarna discloses the method of claim 7. Further, Kwon does not specifically disclose the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process (as claimed in claim 8); wherein removing the gap fill layer comprises: performing a wet strip of the gap fill material layer (as claimed in claim 11); wherein the wet strip is a 4-Methyl-2 pentanol type strip (as claimed in claim 12).
However, Kwon teaches forming the second mask (702) (Kwon, Figs. 4-5, ¶0044) which functions as a planarization layer and comprised of organic polymer and solvent to planarize the substrate; and that a spin-coating process is performed so as to obtain a planarized mask layer. Further, Osaki teaches forming masking material (3, composition (I)) (Osaki, Figs. 1-2, ¶0047, ¶0048, ¶0073, ¶0092, ¶0099) comprised of a solvent such as, propylene glycol monomethyl ether acetate, capable of dissolving or dispersing polymeric material by the application procedure including spin-coating, wherein the masking material (3, composition (I)) is filled in the gaps of the base material (2), and then removing the gap fill layer (3, composition (I)) (Osaki, Figs. 3-4, ¶0113-¶0114, ¶0116, ¶0119, ¶0126) that comprises: performing a wet strip of the gap fill layer; specifically, alcohol, such as a 4-Methyl-2 pentanol type strip (Osaki, Fig. 4, ¶0126) is used to provide a pattern having desired shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Suvarna by applying a masking material comprised of organic solvent by a spin-coating process and then wet stripping the masking material as taught by Osaki to have the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process (as claimed in claim 8); wherein removing the gap fill layer comprises: performing a wet strip of the gap fill material layer (as claimed in claim 11); wherein the wet strip is a 4-Methyl-2 pentanol type strip (as claimed in claim 12) in order to provide an improved resist pattern as a mask having superior uniformity and a desired shape (Osaki, ¶0011, ¶0018, ¶0020, ¶0126, ¶0127, ¶0161).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Chen (US Patent No. 9,660,033) as applied to claim 4, and further in view of Enomoto et al. (US 2016/0195814, hereinafter Enomoto).
Regarding Claim 9, Kwon in view of Chen discloses the method of claim 4. Further, Kwon does not specifically disclose the method, wherein the gap fill material layer is one of: an organic planarization layer comprising a low molecular weight high gap fill molecule that is not crosslinked, or an organic planarization layer that is soluble in high polar casting solvents. However, Kwon teaches forming the second mask (702) (Kwon, Figs. 4-5, ¶0044) which functions as a planarization layer and comprised of organic polymer and solvent to planarize the substrate; and that a spin-coating process is performed so as to obtain a planarized mask layer. Further, Enomoto teaches pattern formation method that comprises applying a compound (x) (Enomoto, ¶0010-¶0011, ¶0053-¶0054, ¶0056-¶0057, ¶0084, ¶0096, ¶0157-¶0170) to a pattern having openings/spaces as a shrinking step to get a finer pattern, wherein the compound (x) is a low molecular organic compound (Enomoto, ¶0157-¶0160) including atoms which are not linked with each other (Enomoto, ¶0170); and the pattern is formed by using organic-based developer such that the uniformity of the dimensions in the wafer surface is improved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Chen by forming a first mask pattern of Kwon as a gap filler layer by a spin-coating process using an organic material comprised of a low molecular organic compound on the pattern including openings/spaces as taught by Enomoto to have the method, wherein the gap fill material layer is an organic planarization layer comprising a low molecular weight high gap fill molecule that is not crosslinked in order to provide an improved pattern formation method to form space pattern having an ultrafine space width and superior uniformity, where the roughness performance is excellent after application of a shrinking step (Enomoto, ¶0010-¶0011, ¶0044, ¶0054, ¶0096, ¶0159-¶0160).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Suvarna (US Patent No. 10,304,833) as applied to claim 4, and further in view of Enomoto et al. (US 2016/0195814, hereinafter Enomoto).
Regarding Claim 9, Kwon in view of Suvarna discloses the method of claim 4. Further, Kwon does not specifically disclose the method, wherein the gap fill material layer is one of: an organic planarization layer comprising a low molecular weight high gap fill molecule that is not crosslinked, or an organic planarization layer that is soluble in high polar casting solvents. However, Kwon teaches forming the second mask (702) (Kwon, Figs. 4-5, ¶0044) which functions as a planarization layer and comprised of organic polymer and solvent to planarize the substrate; and that a spin-coating process is performed so as to obtain a planarized mask layer. Further, Enomoto teaches pattern formation method that comprises applying a compound (x) (Enomoto, ¶0010-¶0011, ¶0053-¶0054, ¶0056-¶0057, ¶0084, ¶0096, ¶0157-¶0170) to a pattern having openings/spaces as a shrinking step to get a finer pattern, wherein the compound (x) is a low molecular organic compound (Enomoto, ¶0157-¶0160) including atoms which are not linked with each other (Enomoto, ¶0170); and the pattern is formed by using organic-based developer such that the uniformity of the dimensions in the wafer surface is improved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Suvarna by forming a first mask pattern of Kwon as a gap filler layer by a spin-coating process using an organic material comprised of a low molecular organic compound on the pattern including openings/spaces as taught by Enomoto to have the method, wherein the gap fill material layer is an organic planarization layer comprising a low molecular weight high gap fill molecule that is not crosslinked in order to provide an improved pattern formation method to form space pattern having an ultrafine space width and superior uniformity, where the roughness performance is excellent after application of a shrinking step (Enomoto, ¶0010-¶0011, ¶0044, ¶0054, ¶0096, ¶0159-¶0160).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0342427 to Xie et al. (hereinafter Xie) in view of Suvarna et al. (US Patent No. 10,304,833). 
With respect to Claim 18, Xie discloses a method for forming a semiconductor structure (Xie, Figs. 4-8, 10A, ¶0042-¶0045, ¶0059-¶0066), the method comprising at least:
       receiving a structure (e.g., a plurality of nanosheets stacks 104) (Xie, Figs. 4-5, ¶0051-¶0060) comprising a plurality of channel regions (e.g., a plurality of nanosheets stacks 104 including a first nanosheet stack 134 and a second nanosheet stack 136) each comprising a plurality of gate structures (130/132) surrounding nanosheet channel layers (118) (Xie, Figs. 5-6, ¶0060-¶0061) and a gap fill material (138) in contact with the plurality of gate structures (130/132) surrounding nanosheet channel layers (118); 
       forming a mask (142) (Xie, Fig. 6, ¶0061-¶0062) over at least a first channel region (134) of the plurality of channel regions; and
      after the mask has been formed, removing the gap fill material (138) (Xie, Fig. 6, ¶0062) within each unmasked channel region (136) of the plurality of channel regions.
Further, Xie does not specifically disclose that a gap fill material is disposed between gate structures, wherein the gap fill material fills gaps between the plurality gate structures; and removing the gap fill material including areas between the plurality of gate structures within each unmasked channel region.
However, Suvarna teaches a method for forming a semiconductor device (Suvarna, Figs. 1A-1N, Col. 4, lines 17-67; Col. 5, lines 1-67; Col. 6, lines 1-67; Col. 7, lines 1-54) including nano-sheet transistor having a plurality of nano-sheet channel layers (e.g., multiple of channel layers 125 and 127) (Suvarna, Figs. 1A-1N, Col. 4, lines 24-67; Col. 5, lines 1-12), a plurality of gate structures (e.g., gate insulating layer 180 and N-type work  function material nWFM 185) (Suvarna, Fig. 1J, Col. 7, lines 11-16) surrounding nanosheet channel layers (e.g., 125/127) and a gap fill material (e.g., 190) (Suvarna, Fig. 1K, Col. 7, lines 17-27) disposed between and in contact with the plurality of gate structures (180/185) surrounding nanosheet channel layers, wherein the gap fill material (190) fills gaps (e.g., gate cavities) between the plurality gate structures (180/185), and removing the gap fill material (190) (e.g., recess etch process to recess the filler material 190 to expose portions of the gate cavities such that the N-type work  function material nWFM 185 is exposed at the channel layer 127) including areas between the plurality of gate structures; further, the N-type work  function material nWFM (185) is removed and P-type work  function material pWFM (195) (Suvarna, Figs. 1M-1N, Col. 7, lines 31-52) is formed within the gate cavities such that the threshold voltages complementary nano-sheet/wire transistors (198N and 198P) are made consistent with one another using different work function material layers (185 and 195). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Xie by forming a filler layer in the gate cavities and recessing the filler layer material to expose portions of the gate cavities such that the N-type work function material within the gate cavities is exposed as taught by Suvarna to have the method, comprising a gap fill material disposed between gate structures, wherein the gap fill material fills gaps between the plurality gate structures; and removing the gap fill material including areas between the plurality of gate structures within each unmasked channel region in order to provide improved method of forming complementary nano-sheet/wire transistor devices with controlled threshold voltages, improved layout and reduced cell area (Suvarna, Col. 1, lines 41-59; Col. 7, lines 48-52).
Regarding Claim 19, Xie in view of Suvarna discloses the method of claim 18. Further, Xie discloses the method, further comprising: after the gap fill material (138) (Xie, Fig. 6, ¶0061-¶0062) has been removed, removing at least a first metal layer (e.g., 132) (Xie, Fig. 7, ¶0063) of the gate structures within each unmasked channel region (136) of the plurality of channel regions; and after the at least a first metal layer has been removed, forming an at least one additional metal layer (e.g., 154) (Xie, Fig. 10A, ¶0066) on each of the gate structures within each unmasked channel region (136) of the plurality of channel regions. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0342427 to Xie et al. (hereinafter Xie) in view of Suvarna (US Patent No. 10,304,833) as applied to claim 18, and further in view of Kwon (US 2018/0315667).
Regarding Claim 20, Xie in view of Suvarna discloses the method of claim 18. Further, Xie discloses the method, further comprising: after the gap fill material (138) (Xie, Fig. 6, ¶0061-¶0062) has been removed, removing at least a first metal layer (e.g., 132) (Xie, Fig. 7, ¶0063) of the gate structures within each unmasked channel region (136) of the plurality of channel regions; removing the mask (e.g., 146) from the at least a first channel region (134); after the mask has been removed, removing the gap fill material (138) from the at least a first channel region (134); and   after the gap fill material has been removed from the at least a first channel region, forming an at least one additional metal layer (e.g., 154) (Xie, Fig. 10A, ¶0066) on each of the gate structures within the plurality of channel regions (134 and 136), but does not specifically disclose after the at least a first metal layer has been removed, removing the mask from the at least a first channel region.
However, Kwon teaches a method for forming a semiconductor structure comprising a plurality of gate structures (301/501) (Kwon, Figs. 3-6, ¶0030, ¶0034-¶0038, ¶0041) surrounding nanosheet channel layers (102), wherein the mask (e.g., 702R) (Kwon, Figs. 7-8, ¶0050, ¶0052) is removed from the at least a first channel region (PFET) after removing the at least a first metal layer (501) from the unmasked channel region (NFET).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Xie/Suvarna by forming work function metals in the PFET and NFET regions as taught by Kwon to have the method, wherein after the at least a first metal layer has been removed, removing the mask from the at least a first channel region in order to provide improved method of forming complementary (CMOS) device having reduced sizes that enables easy CMOS device patterning (Kwon, ¶0006-¶0009, ¶0022-¶0023).
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claims 4-17 filed 04/14/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that “[K]won and Chen, taken individually and in combination, fail to disclose (or even suggest) "depositing, within each channel region of a plurality of channel regions, a gap fill material between and in contact with gate structures surrounding nanosheet channel layers, wherein the gap fill material fills gaps between the gate structures”, it is noted that Kwon teaches forming a mask material (701) in the cave-like gate spaces (402) by partially filling the spaces (402) with a fill material (701) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041, ¶0047). Thus, rejection of claim 4 under 35 USC 104 using the prior art of Kwon is maintained.
Regarding dependent claims 5-17 which depend on the independent Claim 4, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891